OPINION OF THE COURT
Per Curiam.
Respondent Steven S. Ezon was admitted to the practice of law by the Appellate Division, First Department, on October 10, 1972 under the name Steven Samuel Ezon.
*112Petitioner Departmental Disciplinary Committee moves to disbar the respondent pursuant to Judiciary Law § 90 (2) and 22 NYCRR 603.3 on the ground that he has been disbarred in New Jersey by order of the New Jersey Supreme Court (No. D-108, May 12, 1987). The New Jersey order was entered on consent, whereby respondent admitted that he could not successfully defend himself against charges of mishandling a trust account.
The instant petition was accompanied by the proper notice to respondent that he may raise the defenses enumerated in 22 NYCRR 603.3 (c) and that he may demand a hearing with respect thereto. Respondent has chosen not to respond to the petition, and, through counsel, he has submitted a letter stating that he will not contest the petition.
Accordingly, the petition should be granted and respondent should be disbarred and his name stricken from the roll of attorneys.
Murphy, P. J., Kupferman, Kassal, Ellerin and Smith, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective March 4, 1988.